            Case 1:19-cv-01030 Document 1 Filed 04/12/19 Page 1 of 19



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

GTEC INDUSTRIES, INC.,
a Georgia corporation
1735 Mountainside Dr.
Cumming, GA 30040

       Plaintiff,

vs.                                                       Case No. _______________

LINDA McMAHON, Administrator,
U.S. Small Business Administration,
409 3rd St SW
Washington, DC 20024

       Serve: David Fishman, Assistant General Counsel

      Defendant.
______________________________/

                                       COMPLAINT

       Plaintiff GTEC Industries, Inc., a Georgia for-profit corporation (“GTECI”), sues

Defendant Linda McMahon, in her capacity as Administrator of the United States Small

Business Administration (“SBA”), and alleges:

                                        Introduction

       1.     This is an action for declaratory and supplemental relief in which GTECI seeks

review of SBA’s final agency action denying GTECI’s application to participate in the 8(a)

Business Development Program that SBA administers and oversees (the “Program”).

       2.     As SBA explains on its website,1 the primary purpose of the Program is “[t]o help

provide a level playing field for small businesses owned by socially and economically



       1
         See www.sba.gov/federal-contracting/contracting-assistance-programs/8a-business-
development-program, last accessed on April 11, 2019.
            Case 1:19-cv-01030 Document 1 Filed 04/12/19 Page 2 of 19



disadvantaged people or entities” by limiting competition for certain federal contracts only to

entities that SBA certifies as being eligible to participate. Certification occurs after an entity

applies to SBA and demonstrates that the small business meets the Program’s eligibility

requirements. According to SBA’s website, the federal government seeks to award five percent

(5%) of total federal contracting dollars to certified small business entities enrolled in the

Program. Therefore, being certified to participate in the Program would be a significant

advantage or benefit to a small business such as GTECI.

       3.      As is explained further below, GTECI is wholly owned by the Georgia Tribe of

Eastern Cherokee, an American Indian Tribe recognized under state law whose ancestors were

part of the Cherokee peoples suffering forced deportation from their homelands along what is

commonly referred to as the “Trail of Tears.” Recognizing the significant historical

discrimination that members of American Indian Tribes have suffered, and the resulting social

and economic disadvantages that tribal business entities face, the Program allows qualified tribal

entities (and GTECI is one of them) to apply to SBA for certification to participate in the

Program. GTECI did submit a proper application, only to see it languish through SBA’s

interminable review process that missed every deadline prescribed under SBA’s own

promulgated rules before the agency finally and inappropriately denied the application.

       4.      But SBA’s stated grounds for its denial were arbitrary, capricious and contrary to

law, and the agency abused any discretion it had when considering GTECI’s application.

Therefore, the agency’s final decision to deny GTECI’s application should be judicially

reviewed and overturned for numerous reasons.

       5.      For example, where SBA claimed in its final denial determination that it lacked

information required to approve GTECI’s application, that information had been provided by



                                                2
             Case 1:19-cv-01030 Document 1 Filed 04/12/19 Page 3 of 19



GTECI over a year before. Therefore, all of the information could readily and easily be found in

the agency’s own application file. Similarly, when SBA alternatively claimed that the agency

supposedly could not understand other financial information that GTECI had provided to support

its application, the agency did not seek any clarification and, instead, merely denied GTECI’s

application. But the information that the company had provided was, in any event, clear and

concise, leaving the agency’s final agency action denying the application indefensible or, putting

the same matter another way, arbitrary, capricious, contrary to law, or a clear abuse of any

discretion that agency had to review GTECI’s application.

       6.      GTECI therefore seeks legal review and appropriate redress, including the

approval of its application, or other related relief, for the more specific reasons that will follow.

                                      Jurisdiction and Venue

       7.      As previously stated, this is an action for declaratory and supplemental relief and

is brought pursuant to the Declaratory Judgment Act, 28 U.S.C. §2201 et seq. The action is

commenced following SBA’s final denial of GTECI’s application to participate in the Program

and, therefore, challenges final “agency action” as that term is defined in the Administrative

Procedures Act (“APA”), 5 U.S.C. §551(13). This Court therefore has jurisdiction over the

subject matter pursuant to 28 U.S.C. §1331(relating to federal questions) and 5 U.S.C. §§701 -

706 (providing for waiver of sovereign immunity and a cause of action under the APA).

       8.      Venue is proper pursuant to 28 U.S.C. §1391(e).

                                               Parties

       9.      GTECI is a for-profit Georgia corporation that was formed in 2009 to offer

consulting services to clients in both the private and governmental sectors. GTECI is wholly

owned by the Georgia Tribe of Eastern Cherokee, an American Indian Tribe recognized by the



                                                  3
             Case 1:19-cv-01030 Document 1 Filed 04/12/19 Page 4 of 19



State of Georgia (the “Tribe”). See OCGA 44-12-300(a); 13 C.F.R. §124.3. Any net profits that

GTECI generates will be used for the Tribe’s welfare and economic development. GTECI is

therefore a “tribally owned concern” that is eligible to apply for SBA’s certification to participate

in the Program. See 13 C.F.R. §§124.3; 124.109. The current Chairman or Chief of the Tribe,

Mr. L. Lamar Sneed, is also an officer of GTECI.

       10.     Defendant Linda McMahon is SBA’s Administrator and is sued only in her

official capacity. SBA is an independent agency of the United States established, among other

things, to aid, counsel, assist and protect the interests of small business concerns such as GTECI.

                                   Other Common Allegations

       11.     SBA administers the Program which, in turn, is authorized by the Small Business

Act, 15 U.S.C. §631 et seq. (the “Act”). SBA is charged under the Act to receive and review

applications from small business to participate in the Program. SBA must approve those

applications, and certify the applying entity to participate in the Program, if the applicant

demonstrates it holds the necessary qualifications and meets the eligibility criteria set forth in the

Act and its implementing regulations, including those found at 13 C.F.R. 124.101 et seq.

       12.     An applicant can expect to receive SBA’s approval or certification to participate

in the Program if, as a general matter, the applicant can demonstrate that -

               it is a small business which is unconditionally owned and
               controlled by one or more socially and economically
               disadvantaged individuals who are of good character and citizens
               of and residing in the United States, and which demonstrates
               potential for success.

13 C.F.R. §124.101. Special additional rules set forth at 13 C.F.R. §124.109 apply to

applications submitted by tribally-owned entities, with some of the requirements of that rule

applying in this particular case to the Tribe, others to GTECI.



                                                  4
               Case 1:19-cv-01030 Document 1 Filed 04/12/19 Page 5 of 19



         13.    As for the Tribe, it was required to demonstrate to SBA that it was “economically

disadvantaged” by providing “available data showing the tribe’s economic condition.” 13 C.F.R.

§124.109(b).2 More particularly, the regulation requested that the Tribe submit available

information related to the number of Tribal members; their unemployment rate and per capita

income; the percentage of the “local Indian population” living below the poverty line; the Tribe’s

ability to access capital; and a list of Tribally-owned enterprises, industry classifications and

Tribal members serving as officers or directors for those entities. 13 C.F.R. §124.109(B)(2)(i) -

(v), (vii).

         14.    An additional consideration was “tribal assets as disclosed in a current tribal

financial statement.” 13 C.F.R. §124.109(b)(2)(vi). The regulation, however, did not require any

particular form for the Tribe’s financial statement. Instead, it only had to “list all assets including

those which are encumbered or held in trust, but the status of those encumbered or in trust must

be clearly delineated.” Id.3

         15.    As for GTECI, the provisions of 13 C.F.R. §124.109(c) imposed a number of

requirements for it to successfully apply for SBA’s certification to participate in the Program.

One of them, “potential for success,” is discussed at 13 C.F.R. §124.109(c)(6) and generally

meant that GTECI had to demonstrate that the company “possess[ed] reasonable prospects for

success in competing in the private sector if admitted to [the Program]. Id. GTECI could meet

that requirement according to the rule in several ways, one of which was if the company




         2
          The Tribe was not required to demonstrate that it was socially disadvantaged because
the regulation presumed that was the case. See 13 C.F.R. §124.109(b)(1) (a state-recognized
Indian tribe “is considered to be socially disadvantaged”).
        3
          As a final requirement, the Tribe was required to submit in support of a tribally-owned
entity’s application for participation in the Program any of the Tribe’s organizational or organic

                                                  5
             Case 1:19-cv-01030 Document 1 Filed 04/12/19 Page 6 of 19



submitted the Tribe’s “firm written commitment to support the operations of the applicant

concern,” along with evidence of the Tribe’s “financial ability to do so.” 13 C.F.R.

§124.109(6)(iii).

                      GTECI’s Application to Participate in the Program

       16.     On or about May 31, 2017, GTECI as a tribally-owned concern submitted its

application for enrollment in the Program (the “Application”). Among other things, the

Application was supported by the Tribe’s fully completed SBA Form 1010-AIT, a true and

correct copy of which is attached as Exhibit A, that contained, along with additional submitted

materials, all of the information that 13 C.F.R. §134.109(c)(i)-(vii) required (as discussed above)

to support a finding of the Tribe’s economic disadvantage.

       17.     Next, to demonstrate GTECI’s potential for success, the company provided a

written statement from Chief Sneed in which he committed, on behalf of the Tribe, to financially

support GTECI in its future business endeavors. A true and correct copy of the Tribe’s financial

commitment is attached as Exhibit B.

       18.     More particularly, Chief Sneed stated in pertinent part that -

               The Georgia Tribe of Eastern Cherokee . . . hereby make[s] a firm
               commitment to support in every way needed the operations of
               wholly owned subsidiary GTEC Industries, Inc. Towards these
               ends, the Tribe has the financial ability to do so. The Tribe has
               already allocated $29,000 in 2017 to support the operations of
               GTEC Industries. These funds are currently deposited in our tribal
               account and available for future use by GTEC Industries.
               Additional funds will also be made available through the resources
               of [another Tribal subsidiary entity] and tribal members. The Tribe
               is fully committed to supporting the operations of GTEC
               Industries. As our Tribe's for-profit company, [GTECI] seeks to
               further economic development and welfare improvement for the


documents, and any information related to its eligibility as an Indian tribe to participate in special
state or federal programs. 13 C.F.R. §124.109(3).

                                                  6
               Case 1:19-cv-01030 Document 1 Filed 04/12/19 Page 7 of 19



                Tribe in 2017 and in the years ahead. For this mission, the Tribe
                makes an ongoing and firm commitment of financial support.

GTECI also supported the Application with copies of various Tribal financial statements

generally related to these commitments, and later updated them as requested. True and correct

copies of the December 31, 2016 and May 31, 2017 statements are attached as Composite

Exhibit C.

         19.    SBA determined that the Application was complete on October 17, 2017, and

notified GTECI of that determination on October 24, 2017. A true and correct copy of SBA’s

notification is attached as Exhibit D. SBA staff then began an internal process to review the

Application and to prepare a final report and recommendation to senior SBA officials.

                        SBA’s Initial Decision to Deny the Application

         20.    The provisions of 13 C.F.R. §124.204, required that the agency announce its

decision to approve or deny the Application within 90 days of its acknowledged completion, see

Exhibit D, or no later than January 15, 2018. That, however, did not happen.

         21.    Instead, only after much prodding from GTECI (and from the office of Georgia

Senator Perdue, following the company’s urgent request for Congressional assistance), SBA

issued its letter dated May 14, 2018, denying the Application (the “Initial Denial,” a true and

correct copy of which is attached as Exhibit E). That was nearly one year after the Application’s

initial submission, and nearly five months (approximately 150 days) after the 90-day deadline

prescribed in SBA’s own rules for the agency to consider the Application and announce its

decision to grant or withhold Program certification. SBA offered no explanation for its egregious

delay.

         22.    Instead, in the Initial Denial signed by Acting Associate Administrator Sharon

Gurley, SBA offered two reasons for its decision to deny the Application. First, she concluded

                                               7
               Case 1:19-cv-01030 Document 1 Filed 04/12/19 Page 8 of 19



that GTECI had not demonstrated that the Tribe was economically disadvantaged as 13 C.F.R.

§124.109(b)(2) required. More particularly, after reviewing the information that the Tribe had

submitted, including with its Form 1010-AIT and other submissions as noted above, SBA stated

that -

                This [required] demonstration [of economic disadvantage] must
                involve the consideration of available data showing the tribe's
                economic condition, including but not limited to, the following
                information: (i) The number of tribal members; (ii) The present
                tribal unemployment rate; (iii) The per capita income of tribal
                members, excluding judgment awards; (iv) The percentage of the
                local Indian population below the poverty level; (v) The tribe's
                access to capital; (vi) The tribal assets as disclosed in a current
                tribal financial statement. The statement must list all assets
                including those which are encumbered or held in trust, but the
                status of those encumbered or in trust must be clearly delineated;
                [and] (vii) A list of all wholly or partially owned tribal enterprises
                or affiliates and the primary industry classification of each. The list
                must also specify the members of the tribe who manage or control
                such enterprises by serving as officers or directors.

(Initial Denial at pp. 1-2 (emphasis added)). Importantly, SBA then found or acknowledged that

“you have provided most of the above [namely items (i) through (v) and (vii)], with the

exception of the tribe’s current financial statements listing all tribal assets.” Id. (emphasis

added). Thus, SBA’s Initial Denial acknowledged that GTECI’s or the Tribe’s submissions had

fully addressed items (i) - (v) and (vii) related to economic disadvantage considerations, and

indeed they had.

         23.    That left according to SBA only item (vi) noted in the Initial Denial related to

Tribal financial statements being, in the agency’s view, either missing, incomplete or somehow

insufficient. More particularly on this key point, SBA in the Initial Denial went on to state that -

                SBA requested [Tribal financial statements], and the tribe
                responded by providing the financial statements of a not-for-profit
                entity (Georgia Tribe of Eastern Cherokee, Inc.) that it wholly
                owns/controls. This, however, does not meet the requirement of

                                                  8
              Case 1:19-cv-01030 Document 1 Filed 04/12/19 Page 9 of 19



                 providing tribal financial statements. Therefore, without all of the
                 necessary information required per the regulations, SBA finds that
                 the [Tribe] has not satisfied the requirements to be found
                 economically disadvantaged.

(Initial Denial at p. 2).

        24.      Contrary to SBA’s determination, GTECI at SBA’s request had submitted Tribal

financial statements on October 6, 2017, clearly labeled on each page as such, containing all

required information. Because these financial statements were in agency’s files related to the

Application, there was no proper basis for SBA to conclude in the Initial Denial that GTECI or

the Tribe had failed to submit the required tribal financial statements. Instead, after considering

the statements, SBA should have instead determined that the Tribe was economically

disadvantaged.

        25.      The Initial Denial also stated a second reason for SBA’s decision to deny the

Application. More particularly, the agency alternatively concluded that GTECI had not

demonstrated its “potential for success” as 13 C.F.R. §124.109(c)(6) required. SBA in this regard

stated or found that -

                 Your application indicates that the tribe has provided a written
                 commitment to support the firm’s operations. However, the tribe
                 has not established that it has the financial capacity to do so. SBA
                 requested the tribe’s financial statements, and repeatedly received
                 the financial statements of a not-for-profit entity that is wholly
                 owned/controlled by the tribe. Because the tribe has not established
                 that it, independent of its subsidiary entities, has the financial
                 capacity to support the applicant business concern, there is no basis
                 upon which to find that the potential for success requirement has
                 been met.

(Initial Denial at p. 2). In other words, SBA was again claiming that it lacked Tribal financial

statements when, in fact, the agency had had them in its possession for over eight months and

they were clearly labeled on each page as such. Those statements were sufficient to show that



                                                  9
             Case 1:19-cv-01030 Document 1 Filed 04/12/19 Page 10 of 19



GTECI, which enjoyed the financial support of the Tribe, had the required “potential for

success.”

       26.     But, taking SBA at its word, the Initial Denial could only point to one alleged

deficiency in the Application, namely the absence of Tribal financial statements reflecting the

Tribe’s assets and liabilities, and demonstrating that those assets were sufficient to support

GTECI.

                           GTECI Requests SBA’s Reconsideration

       27.     The Initial Denial also stated that GTECI could seek SBA’s reconsideration of its

decision to deny the Application and also stated what the company had to provide to obtain a

favorable decision. More particularly, SBA stated that GTECI had to provide only the following

items to obtain reconsideration and approval of the Application -

               (i)     Evidence that the Georgia Tribe of Eastern Cherokee satisfies the
                       requirements sufficient to establish its economic disadvantage, as per 13
                       CFR 124.109(b)(2), specifically current tribal financial statements;

               (ii)    Evidence that the Georgia Tribe of Eastern Cherokee satisfies the potential
                       for success requirements, as per 13 CFR 124.109(c)(6);

               (iii)   The firm’s 2017 FYE and 2018 financial statements no older than 90 days
                       with an aging of accounts receivable and payable listing client/creditor
                       names, age of accounts and dollar value of accounts; [and]

               (iv)    Certification that there have not been any changed circumstances which
                       could adversely affect any of the other eligibility areas since submission of
                       your application.

(the “Reconsideration Criteria,” Initial Denial at p. 3 (emphasis added)).

       28.     GTECI carefully considered the Reconsideration Criteria. Relying on the

agency’s written statements and assurances that the reasons stated in the Initial Denial were the

only reasons that the Application had been denied, and what the agency would accept to cure any

stated deficiencies, GTECI timely sought the agency’s reconsideration on June 17, 2018. A true

                                                10
             Case 1:19-cv-01030 Document 1 Filed 04/12/19 Page 11 of 19



and correct copy of GTECI’s letter requesting reconsideration is attached as Exhibit F.

       29.     To address the Reconsideration Criteria, GTECI and the Tribe also engaged

professionals, including legal counsel and a Certified Public Accountant, to assist with the

preparation and submission of a reconsideration package. So that there should be no confusion or

misunderstanding regarding the type and form of any information that SBA said it would require

to address the Reconsideration Criteria (particularly regarding the form and sufficiency of any

Tribal financial statements), GTECI organized and hosted a conference call on June 12, 2018 to

allow Tribal representatives to ask questions of, and receive guidance from, Mr. Robert E.

Willis. He was an SBA Business Opportunity Specialist (BOS) assigned to review the

Application and authorized to speak on the agency’s behalf about it. Participating on the

conference call were five representatives for the Tribe and GTECI, including Chief Sneed, an

accountant and an attorney.

       30.     They posed several questions to Mr. Willis, and received helpful answers,

regarding the Reconsideration Criteria and, particularly, the form and content of the Tribal

financial statements that SBA was requesting from GTECI. For instance, GTECI asked Mr.

Willis if the SBA was requiring a minimum amount of unencumbered funds to appear on the

Tribe’s financial statement which, when pledged to support GTECI, would satisfy any “potential

for success” requirement - he replied “no.” After considering that response and the other

information he provided, the representatives left the conference call with what they understood

was clear direction regarding what financial statements and other information SBA was requiring

to allow GTECI to address each of the Reconsideration Criteria, knew that information could and

would be provided to the agency after the conference and, therefore, expected SBA’s swift

approval of the Application after the agency had received and considered GTECI’s



                                               11
             Case 1:19-cv-01030 Document 1 Filed 04/12/19 Page 12 of 19



reconsideration request and supporting materials.

       31.     GTECI provided those reconsideration materials on June 18, 2018 addressing,

point-by-point, the Reconsideration Criteria (SBA did not request that GTECI or the Tribe re-

submit any materials that had already been provided as part of the Application). More

specifically, along with a statement that there had not been any other material changes to the

Application, GTECI provided updated Tribal financial statements that the Tribe’s accountant had

prepared following the telephone discussion with Mr. Willis, including one that stated the

Tribe’s financial position as of December 31, 2017, and another reporting that position as of May

31, 2018. True and correct copies of those Tribal financial statements are attached as Exhibit G.

       32.     To summarize the more salient points, the Tribe reported that it held “cash and

cash equivalents” in the amount of $31,420 as of December 31, 2017 and $30,914 as of May 31,

2018. In addition, the $10,000 contribution receivable was received within the first few weeks of

June 2018. Moreover, the Tribe reported it did not have any external debt and, therefore, that its

total “Unrestricted” assets, or those that would be available to support GTECI to the extent

necessary, and in conformity with Chief Sneed’s written pledge of support, were over $47,000

on December 31, 2017, and over $52,000 on May 31, 2018.

       33.     SBA never requested that GTECI or the Tribe clarify or explain any aspect of

these Tribal financial statements; therefore, GTECI reasonably expected, based upon guidance

from Mr. Willis and without subsequent correspondence from SBA, that the financial statements

were acceptable and successfully addressed the Reconsideration Criteria.

       34.     But the optimism that had gripped GTECI’s and the Tribe’s representatives in the

wake of that telephone conference with Mr. Willis, and the submission of the company’s

reconsideration materials, soon dissipated. First, despite the 45-day time period prescribed at 13



                                                12
             Case 1:19-cv-01030 Document 1 Filed 04/12/19 Page 13 of 19



C.F.R. §124.205(b) for SBA to reach its reconsideration decision, the agency took an inordinate

amount of time (over 160 days) to reconsider GTECI’s Application. Then, during the SBA

reconsideration review process, the agency requested additional information unrelated to the

Reconsideration Criteria. While these requests were not addressed by SBA in its Initial Denial,

GTECI provided in good faith all requested information. Again, SBA never reached out to the

company or the Tribe to state any concerns about the completeness or accuracy of any of the

materials that had been provided in support of reconsideration, or to request any clarifications.

                             SBA’s Final Denial of the Application

       35.     Instead, SBA in a letter dated November 26, 2018, announced that the agency was

again denying the Application (the “Final Denial,” a true and correct copy of which is attached

as Exhibit H). This letter was signed by Acting Associate Administrator John W. Klein, a

different SBA official from the one who had signed the Initial Denial.

       36.     He again offered the same two reasons for this denial as the prior one. Mr. Klein

first concluded that the Application had to be denied because the Tribe had not established to

SBA’s satisfaction that it was economically disadvantaged. After again listing the seven factors

or criteria set forth at 13 C.F.R. §124.109(c)(6) generally discussed above, Mr. Klein stated, after

apparently overlooking the Tribe’s Form 110-AIT submission and other information in the

GTECI application file, that -

               The only information submitted upon reconsideration was two
               financial statements for the Tribe, one for 2017 and one for 6
               months of 2018. None of the other information listed above [from
               13 C.F.R. §124.109(c)(6)(i) – (vii)], and required by the
               regulations, was provided. Without specific information about the
               number of tribal members, present tribal unemployment rate, per
               capita income of tribal members, percentage of tribal population
               below poverty level, or the tribe’s access to capital, we are unable
               to determine the tribe is economically disadvantaged.



                                                13
               Case 1:19-cv-01030 Document 1 Filed 04/12/19 Page 14 of 19



(Final Denial at p. 2 (emphasis added)).

         37.     Mr. Klein also stated that GTECI had not demonstrated its potential for success

through the Tribe’s “firm written commitment to support the operation of [GTECI]” or that the

Tribe “has the financial ability to do so.” Final Denial at p. 2. More specifically, Mr. Klein stated

that -

                 You provided financial records for the tribe, but we are unable to
                 determine if the tribe has the financial ability to support [GTECI].
                 The current financial statement for 2018 lists total net assets for the
                 tribe at $52,835. However, it is unclear how much of this is
                 available to [GTECI] and in what form it is available. It is also
                 unclear if the tribe has any additional resources to financially
                 assist [GTECI]. Therefore, there is insufficient information to
                 determine if [GTECI] has the potential for success based on the
                 letter of commitment from the tribe.

Id. (emphasis added). No other grounds or reasons for SBA’s denial of the Application were

provided or stated.

         38.     Finally noting that this final denial was on reconsideration, SBA declined to

consider any other information or further explanations that GTECI or the Tribe might have

offered. Instead, SBA merely invited GTECI to submit another application for certification to

participate in the Program in one year’s time. Id.

         39.     It should be noted that it took SBA nearly one and a half years to consider the

Application before rendering a final decision, or from May 31, 2017 (the date of the initial

submission) to November 26, 2018 (the date of the Final Denial). By statute and rule this was

supposed to be a much more expeditious process. A time line that GTECI prepared summarizing

the extended review process from beginning to unfortunate end, and noting important way-

points, events and communications, is provided as Exhibit I.




                                                   14
             Case 1:19-cv-01030 Document 1 Filed 04/12/19 Page 15 of 19



       40.     In any event, the Final Denial constituted final agency action as that term is

defined in the APA at 5 U.S.C. §§551(13) and 704.

       41.     GTECI has engaged the services of undersigned counsel and is required to pay

them a reasonable fee.

       42.     All conditions precedent to the institution of this action have occurred, been

satisfied or waived.

                                          COUNT I
                            (Declaratory and Supplemental Relief)

       43.     GTECI restates the allegations of paragraphs 1 through 42.

       44.     When considering the Application, SBA was required to consider and rely upon

only documents and materials that are included in the administrative record, in this case the file

that SBA created and was required to maintain related to the Application. See 13 C.F.R.

§124.204(d).

       45.     Moreover, when GTECI requested that SBA reconsider the Initial Denial, GTECI

was not required to re-submit its initial Application or any of the other materials that GTECI had

already provided to the agency in support of the Application down to the date of the Initial

Denial. Instead, GTECI at its option could “submit a revised electronic application or submit its

request for reconsideration to the [SBA] unit that originally processed its application....” 13

C.F.R. §124.205(a).

       46.      GTECI submitted its reconsideration information that specifically, fully and

properly addressed each of the Reconsideration Criteria, particularly those that required the

preparation and submission of Tribal financial statements.

       47.     When reviewing all of the materials contained in its own files related to the

Application, and in rendering any decision to either certify GTECI as being eligible to participate

                                                15
             Case 1:19-cv-01030 Document 1 Filed 04/12/19 Page 16 of 19



in the Program, or to deny certification, SBA had to reach a decision that was not arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law. 5 U.S.C. §706(2)(A).

Moreover, SBA was required, following GTECI’s request for reconsideration, to explain why in

the agency’s view the company was still not eligible to participate in the Program, “and give

specific reasons for the decline.” 13 C.F.R. §124.205(b).

       48.     SBA’s decision to deny the Application as stated in the Final Denial following

reconsideration was arbitrary, capricious, contrary to law and an abuse of SBA’s discretion, for

several reasons. First, when Mr. Klein stated in the Final Denial that GTECI or the Tribe had not

submitted all of the information that 13 C.F.R. §124.109(c)(6)(i) – (vii) required related to the

issue of the Tribe’s economic disadvantage, he improperly refused to consider the information

that had been previously provided, and that all of this information therefore was in the

administrative record, addressing each the regulation’s seven points. In fact, the Tribe’s

provision of all of this information was a requirement for SBA to even begin its internal review

process, which the agency did after acknowledging in the referenced communication to GTECI

that its Application was complete. Moreover, in the Initial Denial, SBA acting through another

administrator had already acknowledged that GTECI’s and the Tribe’s earlier submissions had

addressed each of the regulation’s information requirements other than, in the agency’s view, the

one dealing with Tribal financial statements. Looking at the information contained in SBA’s own

files, as supplemented on reconsideration, SBA should have determined that the Tribe was

economically disadvantaged.

       49.     Next, Mr. Klein acknowledged that GTECI and the Tribe had submitted tribal

financial statements in support of the reconsideration request showing that in 2018 the Tribe had

“total net assets” of $52,835. Final Denial at p. 3 (emphasis added). Mr. Klein did not state or



                                               16
             Case 1:19-cv-01030 Document 1 Filed 04/12/19 Page 17 of 19



find that this amount was insufficient to financially support GTECI or, putting the same matter

another way, that the Tribe lacked sufficient financial resources to back its written commitment

provided through Chief Sneed to support GTECI and, thereby, confirm its subsidiary’s “potential

for success.”

       50.      Instead, Mr. Klein claimed that it was somehow unclear to him and SBA (i) how

much of the Tribe’s assets were available to support GTECI, (ii) what form the reported assets

were in, and (iii) whether the Tribe had any other financial resources to support GTECI. Id. But,

contrary to any such findings, the tribal financial statements that GTECI and the Tribe had

submitted, particularly on reconsideration, were not unclear on any of these points. Regarding

the May 2018 Tribal financial statement that Mr. Klein apparently reviewed, this was a simple

document that stated, in full, as follows:

                               Georgia Tribe of Eastern Cherokee
                                    Statement of Net Assets
                                         May 31, 2018

       Assets
       Cash and cash equivalents             30,914
       Contributions receivable              10,000
       Capital assets, net                   11,795
       Due from [affiliate]                     100
       Other assets                              27
       Total Assets                          52,835

       Liabilities
       Accounts Payable                         -

       Total Liabilities                        -

       Net Assets
       Unrestricted                          52,835

       Total Net Assets                      52,835




                                               17
             Case 1:19-cv-01030 Document 1 Filed 04/12/19 Page 18 of 19



       51.     The financial statement therefore clearly states what portion of the Tribe’s assets

are held in cash and cash equivalents ($30,914), contributions receivable ($10,000), the net book

value of its “capital assets,” and other asset categories. Moreover, the financial statement noted

that the Tribe had no debt and, therefore, its total assets of $52,835 were “unrestricted” or

unencumbered. Because the assets were unencumbered, they were available if needed to assist

GTECI. The information provided on the financial statement was therefore more than sufficient

to satisfy the requirements of 13 C.F.R. §124.109(b)(2)(vi) requiring only a “list[ing of] all assets

including those which are encumbered or held in trust, but the status of those encumbered or in

trust must be clearly delineated.”

       52.     All of this was clear, or should have been clear, to any official at SBA who had

even a minimal degree of familiarity with company financial statements. But, if all of this were

somehow unclear to Mr. Klein, he could have, and should have, sought any reasonably needed

clarifications from GTECI and the Tribe. He improperly declined to do so and, instead,

proceeded to deny the Application.

       53.     In sum, there was no proper basis for Mr. Klein to conclude in the Final Denial

that GTECI and the Tribe had failed to adequately state or disclose how much of the Tribe’s

assets were available to support GTECI, what form the reported assets were in, and whether the

Tribe had any other financial resources to support GTECI.

       54.     As a result, SBA’s determinations in the Final Denial that the Application should

be denied because GTECI and the Tribe had not demonstrated either the Tribe’s economic

disadvantage, or the company’s potential for success, were arbitrary, capricious and contrary to

law, or otherwise constituted an abuse of any discretion that SBA had to consider such matters.




                                                 18
               Case 1:19-cv-01030 Document 1 Filed 04/12/19 Page 19 of 19



          WHEREFORE, GTECI demands the following relief:

          A.     Declaring that Defendant has violated the Small Business Act, its implementing

regulations, and the APA for the reasons and in the manner alleged above;

          B.     Enjoining Defendant from enforcing any determinations as set forth in the Final

Denial;

          C.     Directing Defendant to approve the Application and to certify GTECI’s eligibility

to participate in the Program;

          D.     Awarding Plaintiff its reasonable attorneys’ fees and costs of suit pursuant to the

Equal Justice Act, 28 U.S.C. §2412;

          E.     Granting GTECI such other and further relief that is just and appropriate.

Dated: April 12, 2019.

                                                       /s/ J. Stephen Simms
                                                      J. Stephen Simms (382388)
                                                      Simms Showers LLP
                                                      201 International Circle, Suite 250
                                                      Baltimore, Maryland 21030
                                                      Phone:          410-783-5795
                                                      Facsimile:      410-510-1789
                                                      Email: jssimms@simmsshowers.com


                                                      David P. Healy (pro hac vice pending)
                                                      Dudley, Sellers, Healy, Heath,
                                                        & Desmond, PLLC
                                                      3522 Thomsville Rd., Suite 301
                                                      Tallahassee, Florida 32309
                                                      (850) 222-5400
                                                      (850) 222-739 (fax)
                                                      dhealy@davidhealylaw.com


                                                      Counsel to Plaintiff GTEC Industries, Inc.




                                                 19
